Case: 14-60842      Document: 00513125760         Page: 1    Date Filed: 07/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60842
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff–Appellee,

v.

EDDIE C. OUTLAW,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:14-CR-80-1


Before CLEMENT, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Eddie C. Outlaw pleaded guilty of five counts of distribution of cocaine
base, and the district court varied upward from the 57-to-71-month guidelines
range in imposing concurrent 78-month terms of imprisonment and concurrent
three-year periods of supervised release as well as a $1,500 fine. Outlaw has
appealed his sentence, contending that the above-guidelines sentence was




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60842      Document: 00513125760      Page: 2    Date Filed: 07/22/2015


                                   No. 14-60842

substantively unreasonable and that the district court’s reasons for the
sentence imposed were inadequate.
      After United States v. Booker, 543 U.S. 220 (2005), sentences are
reviewed for procedural error and substantive reasonableness under an abuse
of discretion standard. United States v. Johnson, 619 F.3d 469, 471-72 (5th
Cir. 2010) (citing Gall v. United States, 552 U.S. 38, 50-51 (2007)). Because
Outlaw did not object to the adequacy of the district court’s reasons for its
upward variance, this court’s review of that question is for plain error. See
United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009) (citing
United States v. Lopez-Velasquez, 526 F.3d 804, 806 (5th Cir. 2008)). To show
plain error, Outlaw must show a forfeited error that is clear or obvious and
that affects his substantial rights. See Puckett v. United States, 556 U.S. 129,
135 (2009) (citing United States v. Olano, 507 U.S. 725, 732-34 (1993)). If he
makes such a showing, this court has the discretion to correct the error but
only if it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. See id. (citing Olano, 507 U.S. at 736).
      When the district court imposes a non-guidelines sentence, it must
articulate its reasons for the sentence imposed more thoroughly. United States
v. Smith, 440 F.3d 704, 707 (5th Cir. 2006) (citing United States v. Mares, 402
F.3d 511, 519 (5th Cir. 2006)).         Its reasons should be fact-specific and
consistent with the statutory sentencing factors. Id. (citing Mares, 402 F.3d at
519). “The court, however, need not engage in ‘robotic incantations that each
statutory factor has been considered.’”           Id. (quoting United States v.
Lamoreaux, 422 F.3d 750, 756 (8th Cir. 2005)). Where the record makes the
sentencing judge’s reasoning clear and allows for effective review, no further
explanation is required. United States v. Fraga, 704 F.3d 432, 439 (5th Cir.
2013) (citing Rita v. United States, 551 U.S. 338, 359 (2007)).



                                          2
    Case: 14-60842    Document: 00513125760    Page: 3   Date Filed: 07/22/2015


                                No. 14-60842

      Contrary to Outlaw’s assertions on appeal, it was not improper for the
district court to consider Outlaw’s criminal history in imposing a non-
guidelines sentence. See Smith, 440 F.3d at 709 (citing Mares, 402 F.3d at
519). The district court considered the nature and circumstances of the offense
and Outlaw’s history and characteristics in determining that a more lengthy
sentence was necessary to provide an adequate punishment, to deter future
criminal conduct, and to protect the public from Outlaw’s criminality. See id.
(citing 18 U.S.C. § 3553(a)). The district court’s reasons were adequate, and
the seven-month upward variance was not substantively unreasonable. There
was no error, plain or otherwise. The judgment is AFFIRMED.




                                      3